Exhibit 10.23

INCENTIVE STOCK OPTION

Granted by

Applied Genetic Technologies Corporation (the “Company”)

Under the 2013 Equity and Incentive Plan

This Option is and shall be subject in every respect to the provisions of the
Company’s 2013 Equity and Incentive Plan, as amended from time to time (the
“Plan”), which is incorporated herein by reference and made a part hereof. The
holder of this Option (the “Holder”) hereby accepts this Option subject to all
the terms and provisions of the Plan and agrees that (a) in the event of any
conflict between the terms hereof and those of the Plan, the latter shall
prevail, and (b) all decisions under and interpretations of the Plan by the
Board or the Committee shall be final, binding and conclusive upon the Holder
and his or her heirs and legal representatives.

 

1.

Name of Holder:

 

2.

Date of Grant:

 

3.

Vesting Start Date:

 

4.

Maximum number of shares for which this Option is exercisable:

 

5.

Exercise (purchase) price per share:

 

6.

Method of Exercise. This Option may be exercised by the delivery of written
notice to the Company setting forth the number of shares with respect to which
the Option is to be exercised, together with payment by one of the following
methods:

cash, or certified or bank check or other instrument acceptable to the
Administrator for an amount equal to the exercise price of the shares being
purchased; or

any of the other methods set forth in the Plan.

 

7.

Expiration Date of Option:

 

8.

Vesting Schedule:

 

9.

Termination of Employment. This Option shall terminate on the earliest to occur
of:

 

  (i)

the date of expiration hereof;

 

  (ii)

three (3) months following the Termination Date upon any termination other than
for Disability or death; or



--------------------------------------------------------------------------------

  (ii)

twelve (12) months following the Termination Date upon termination for
Disability or death, or if the Holder dies within three (3) months after his or
her Termination Date

 

10.

Incentive Stock Option; Disqualifying Disposition. Although this Option is
intended to qualify as an incentive stock option under the Internal Revenue Code
of 1986 (the “Code”), the Company makes no representation as to the tax
treatment upon exercise of this Option or sale or other disposition of the
shares covered by this Option, and the Holder is advised to consult a personal
tax advisor. Upon a Disqualifying Disposition of shares received upon exercise
of this Option, the Holder will forfeit the favorable income tax treatment
otherwise available with respect to the exercise of this Option. A
“Disqualifying Disposition” shall have the meaning specified in Section 421(b)
of the Code; as of the date of grant of this Option a Disqualifying Disposition
is any disposition (including any sale) of such shares before the later of
(a) the second anniversary of the date of grant of this Option and (b) the first
anniversary of the date on which the Holder acquired such shares by exercising
this Option, provided that such holding period requirements terminate upon the
death of the Holder. The Holder shall notify the Company in writing immediately
upon making a Disqualifying Disposition of any shares of Common Stock received
pursuant to the exercise of this Option, and shall provide the Company with any
information that the Company shall request concerning any such Disqualifying
Disposition.

 

11.

Notice. Any notice to be given to the Company hereunder shall be deemed
sufficient if addressed to the Company and delivered to the office of the
Company, Applied Genetic Technologies Corporation, 14193 NW 119th Terrace, Suite
10, Alachua, FL 32615, attention of the President and CEO, or such other address
as the Company may hereafter designate.

Any notice to be given to the Holder hereunder shall be deemed sufficient if
addressed to and delivered in person to the Holder at his or her address
furnished to the Company or when deposited in the mail, postage prepaid,
addressed to the Holder at such address.

IN WITNESS WHEREOF, the parties have executed this Option, or caused this Option
to be executed, as of the Date of Grant.

 

Applied Genetic Technologies Corporation By:  

 

The undersigned Holder hereby acknowledges receipt of a copy of the Plan and
this Option, and agrees to the terms of this Option and the Plan.

 

 

Holder

 

2